Mr. Chief Justice Waite
delivered the opinion of the court.
The order remanding this cause to the state court is affirmed qn the authority of Meyer v. Construction Co., 100 U. S. 457. • Carraher occupies one side of the controversy about which the suit is brought, that is to say, the title to the property in question* and Portia Gage, Henry H. Gage and John Forsythe the other. Henry H. Gage and Forsythe are citizens of the same State with Carraher. There is no controversy in the suit which is wholly between citizens of different States and which can be fully determined as between them. Affirmed.